Citation Nr: 0716214	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rectal fissures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training from September 1988 
to May 1989 and active service from September 1990 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which increased the evaluation for the veteran's rectal 
fissures from 0 percent to 10 percent.  The veteran perfected 
a timely appeal for a higher rating.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in June 
2004.  A transcript of that hearing is of record.  


FINDING OF FACT

The veteran's rectal fissures are not manifested by 
persistent bleeding with secondary anemia.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
rectal fissures have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.14, 
4.114, Diagnostic Codes 7399-7336 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a November 2002 letter responding to the veteran's August 
2002 claim for an increased rating, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was asked to submit any evidence relevant 
to his claim.  

The Board finds that the content of the November 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
February 2004 SOC was furnished, which provided the veteran 
with 60 days in which to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


II.  Factual background.

By a rating action of November 1998, the RO granted service 
connection for rectal fissures; a noncompensable evaluation 
was assigned, effective May 9, 1997.  

The veteran's claim for an increased rating (VA Form 21-4138) 
was received in August 2002.  

The veteran was afforded a VA compensation examination in 
December 2002.  At that time, the veteran indicated that, 
despite treatment, he continued to have flare-ups of the 
rectal fissures about twice a year; he noted that the flare-
ups lasted four to five months.  The veteran indicated that, 
when he had flare-ups, he developed some rectal bleeding and 
pain in the rectum and anus with bowel movements.  The 
veteran related that those symptoms have gotten gradually 
worse.  The veteran stated that the flare-ups of fissures 
interfere with his daily activities and his occupation.  It 
as noted that he was currently taking Prednisone and Asacol 
tablets; and Procofoam is prescribed to be applied twice a 
day.  On examination, there was no evidence of fecal leakage.  
There was a lumen, measuring approximately 2 cm.  There was 
evidence of mild anemia.  There were 3 anal fissures in the 
anus and rectum; they were definitely inflamed and there was 
some spasm of the anal canal; the fissures were painful to 
palpation.  There was no evidence of rectal bleeding at the 
present time.  The pertinent diagnoses were chronic rectal 
fissures with recurrent acute exacerbations associated with 
rectal pain and rectal bleeding; and anemia, mild, secondary 
to rectal fissures.  

Treatment records, dated from January 1996 through October 
2004, including VA as well as private treatment reports, show 
that the veteran received ongoing clinical evaluation, 
surgical intervention and treatment for ulcerative colitis.  
During a clinical visit at a gastroenterology clinic in July 
2003, it was noted that a biopsy of the rectum revealed acute 
and chronic inflammation.  In January 2004, the veteran 
underwent total proctocolectomy with J pouch ileoanal 
anastomosis/diverting ileostomy.  In August 2004, the veteran 
underwent an ileostomy takedown and GI reconnection.  

At his personal hearing in June 2004, the veteran testified 
that he had had considerable surgeries for his condition.  
The veteran stated that he has been advised by doctors that 
his ulcerative colitis is connection to his rectal fissures.  
The veteran maintained that all doctors have indicated that 
ulcerative colitis was the cause of his rectal fissures.  The 
veteran indicated that the fistulectomy and ileostomy have 
helped quite a bit; he noted that the procedure involved 
cutting part of his rectum where all of the nodules and 
fissures were located.  The veteran testified that he had 
mild anemia which makes him tired most of the time.  The 
veteran also reported persistent bleeding and occasional 
diarrhea.  The veteran indicated that he has been diagnosed 
with ulcerative colitis, irritable bowel, and proctitis.  The 
veteran related that he had active flare-ups of the 
condition.  

In a medical statement, dated August 30, 2004, Dr. G.S. 
indicated that the veteran's ulcerative colitis caused 
fissures and nodules throughout the colon.  Dr. S. noted that 
ulcerative colitis is a severe form of colitis that is also 
called inflammatory bowel disease.  He noted that symptoms 
include abdominal pain, a frequent and urgent need to move 
the bowels, loss of blood, fever muscle aches, and appetite 
loss.  Dr. S. indicated that the veteran has undergone two 
surgical procedures, in January and August 2004, which should 
alleviate the complications that the veteran has endured due 
to the ulcerative colitis.  In summary, Dr. S. opined that 
the veteran's nodules and fissures are consistent with 
pathologic diagnosis of ulcerative colitis; he noted that the 
veteran's postoperative prognosis is good.  

Of record is a medical statement from Dr. Jaime R. Gomez, 
dated in October 2004, indicating that the veteran was seen 
for an evaluation following a total colectomy for severe 
ulcerative colitis.  It was noted that, since surgery, the 
veteran had had problems with increased bowel movements and 
diarrhea which caused some burning and irritation of the anal 
skin.  

On the occasion of another VA examination in November 2004, 
the veteran reported that his surgeries have alleviated much 
of the symptoms due to ulcerative colitis and rectal 
fissures.  The veteran indicated that he has not worked as a 
result of his medical problems.  The veteran stated that he 
continued to have rectal pain and bleeding every now and then 
but the bleeding was not very significant; he indicated that 
he now bleeds when he has constipation and he has rectal 
fissures which becomes irritated.  He was currently on a 
soft, mushy diet, and he is followed by a civilian doctor who 
applies medication every two weeks to the rectal fissures to 
diminish irritation and promote healing.  It was noted that 
his usual daily activities were not affected unless he has a 
flare-up of his diarrhea ad rectal bleeding.  It was noted 
that the veteran was not incapacitated and he had not had 
hospitalization for the last 12 months.  The veteran denied 
any fecal leakage or involuntary bowel movement.  He used no 
pad.  He had no hemorrhoids with thrombosis.  The sphincter 
was good and very seldom had accidents.  On examination, the 
rectal lumen was tight and adequate.  There was no evidence 
of fecal leakage.  Fissure was noted at about 12 o'clock with 
slight tenderness to palpation.  There was no blood to the 
examining finger.  Stool for hemo occult test was negative.  
The diagnosis was rectal fissures, chronic, mild symptoms, 
stable; and, ulcerative colitis with status post total 
proctocolectomy and ileostomy with J pouch procedure and take 
down of ileostomy and reconnecting of small intestine to 
rectum, on proper treatment, clinically stable.  The examiner 
opined that the veteran had a rectal fissure which was a 
preexisting condition prior to the diagnosis of ulcerative 
colitis.  The examiner also opined that the rectal fissure 
was less likely than not caused by or as a result of 
ulcerative colitis.  


III.  Legal Analysis-Increased Rating.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). However, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's service-connected rectal fissure disability 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2006).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2006).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2006).  Therefore, his service-connected rectal fissure 
disability is rated according to the analogous condition of 
hemorrhoids under Diagnostic Code 7336.  The severity of a 
service-connected disability is ascertained, for VA rating 
purposes, by the application of rating criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

The Board finds that the veteran is not entitled to an 
evaluation greater than 10 percent for his rectal fissures.  
The veteran underwent a VA examination in December 2002, at 
which time, he complained of bleeding and pain with bowel 
movements.  While the examination revealed rectal fissures 
which were inflamed and painful to palpation, no bleeding was 
noted at that time.  On the occasion of the most recent VA 
examination in November 2004, there was no evidence of 
bleeding or fecal leakage.  Moreover, blood test results 
showed no finding of anemia.  It is noteworthy that the VA 
examiner specifically indicated that the rectal fissure was 
not caused by or a result of the diagnosed ulcerative 
colitis.  

Based on the veteran's complaints and clinical findings, it 
appears that the veteran's disability is manifested by 
symptoms of irritation and discomfort with occasional 
bleeding.  The evidence does not reflect a disability picture 
manifested by the criteria for the maximum schedular rating 
of 20 percent under Diagnostic Code 7336.  There is no 
evidence of persistent bleeding of the rectal fissures with 
secondary anemia.  Overall then, the criteria have not been 
met for a rating higher than 10 percent for the rectal 
fissures, and the preponderance of the evidence is against 
his claim for a greater level of compensation.  In reaching 
this conclusion, the Board has considered the benefit of the 
doubt doctrine, but it is inapplicable when, as here, the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The veteran has indicated that he has been unemployed as a 
result of his conditions; however, he has not submitted or 
otherwise suggested that any additional medical or other 
evidence exists that could show his rectal fissures have 
markedly interfered with his employment (i.e., beyond the 
amount contemplated by his current 10 percent rating).  There 
also is no indication that he has been frequently 
hospitalized for treatment of them.  To the contrary, while 
he has indeed undergone surgery, most of his treatment and 
evaluation has been on an outpatient basis (as opposed to as 
an inpatient).  Consequently, the Board is not required to 
remand this claim to the RO for extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The veteran asserts that his rectal fissures are more severe 
than currently evaluated.  While the veteran is competent to 
testify as to symptomatology he has experienced, including 
pain, without medical expertise or training, he is not 
competent to offer a medical opinion as to the precise 
severity of the condition.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has lessened 
probative value.  The Board does conclude that the medical 
evidence, prepared by disinterested professionals, is more 
probative as to the degree of the veteran's service-connected 
impairment.  

The Board notes that rating by analogy to other diagnostic 
codes does not result in a higher evaluation.  If rated as a 
fistula in ano, such would be rated as impairment of 
sphincter control.  His current evaluation would contemplate 
constant slight or occasional moderate leakage.  A higher 
evaluation would require occasional involuntary bowel 
movements necessitating the wearing of a pad.  Our review 
reflects that there is little evidence of any leakage.  There 
is no indication of involuntary bowel movements and he does 
not need the use of a pad.  Accordingly, an increased 
evaluation is not warranted under diagnostic codes 7335-7332 
(2006). 


ORDER

Entitlement to a rating in excess of 10 percent for rectal 
fissures is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


